  Case 8:17-cv-02091-JVS-E Document 98 Filed 05/22/19 Page 1 of 19 Page ID #:2998

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 17-2091JVS(Ex)                                         Date   May 22, 2019

 Title             Felipe Ybarra, et al. v. Board of Trustees of Supplemental Income Trust
                   Fund, et al.


 Present: The                    James V. Selna, US District Court Judge
 Honorable
                         Lisa Bredahl                                        Not Present
                         Deputy Clerk                                      Court Reporter
                Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                          Not Present                                        Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion for Preliminary Approval of
                        Settlement Agreement

       Plaintiffs Felipe Ybarra and Cesario Serrato (“Plaintiffs”) filed an unopposed
motion for preliminary approval of a Settlement Agreement with Defendants Board of
Trustees of Supplemental Income Trust Fund, Richard Barbour, Rome A. Aloise, Keith
Fleming, Carlos Borba, and Clark Ritchey (together—“Defendants”). (Mot., Docket No.
94-1.)

     For the following reasons, the Court grants preliminary approval of the Settlement
Agreement.

                                                    I. BACKGROUND

       This case involves claims of breaches of fiduciary duty of the Employment
Retirement Income Security Act of 1974, as amended (“ERISA”), brought by Plaintiffs
on behalf of themselves and participants in the defined contribution 401(k) retirement
plan known as the Supplemental Income 401(k) Plan (the “Plan”). The Plan is a multi-
employer defined contribution retirement plan for union members. (FAC, Docket No. 50
¶ 1.) As a multi-employer retirement plan, the Plan is regulated under ERISA, 29 U.S.C.
§§ 1001, et seq. The Board of Trustees of Supplemental Income Trust Fund is the
sponsor of the Plan. (Id. ¶ 3.) The other Defendants are current members of the Board of
Trustees. (Id. ¶¶ 18–23.) Defendants are fiduciaries of the Plan. (Id. ¶ 25.) Plaintiffs are
participants in the Plan and bring this lawsuit individually and as representatives of
participants and beneficiaries of the Plan. (Id. ¶¶ 7, 10-12.) Plan participants are
employees covered under a written collective bargaining agreement between their
CV-90 (06/04)                                             1 - GENERAL
                                               CIVIL MINUTES                                       Page 1 of 19
  Case 8:17-cv-02091-JVS-E Document 98 Filed 05/22/19 Page 2 of 19 Page ID #:2999

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 17-2091JVS(Ex)                                 Date   May 22, 2019

 Title          Felipe Ybarra, et al. v. Board of Trustees of Supplemental Income Trust
                Fund, et al.

employers and a union that has been accepted for participation by the Supplemental
Income Trust Fund. (Id. ¶ 16.) Plan participants contribute to their individual accounts
through payroll deductions. (Id.) As of December 2016, the Plan had 27,178 participants
and $921,556,147 in assets. (Id. ¶ 17.)

      Plaintiffs claim that Defendants breached their fiduciary duties by causing the Plan
to pay excessive recordkeeping and administrative costs and offering mutual funds with
excessive operating costs when identical lower cost share classes were available.

     Plaintiffs filed their putative class action complaint in November 2017.
(Complaint, Dkt. No. 1.) Plaintiffs have since amended their complaint, and the First
Amended Complaint (“FAC”) is now the operative complaint. (FAC, Dkt. No. 50.)

      The parties attended private mediation with Robert Meyer of JAMS, after which
the parties were unable to come to an agreement. (Mot., Dkt. No. 94-1 at 7.) Plaintiffs’
claims survived following two motions to dismiss filed by Defendants. (Id.) Plaintiffs
deposed Defendant Keith Fleming, served and responded to written discovery, reviewed
more than 20,000 pages of documents, conducted research, and filed two motions to
compel. (Id.)

       Plaintiff seeks an Order that (1) grants preliminary settlement approval; (2)
certifies the proposed class for settlement purposes; (3) approves the manner and form of
providing notice to the class; (4) appoints Andrew Stolper, Jason M. Frank (“Frank”), and
Scott H. Sims of Frank Sims & Stolper LLP, and Paul R. Wood (“Wood”) of Franklin D.
Azar &Associates, P.C. as class counsel; (5) appoints Atticus Administration, LLC
(“Atticus”) as the Settlement Administrator; and (6) establishes a timetable for final
settlement approval. (Id.)

         A.      Summary of the Settlement

                 1.    The Proposed Settlement Class

      Pursuant to the Settlement Agreement, the proposed settlement class consists of
“persons who participated in the Plan at any time during the Class Period, including any
Beneficiary of a deceased person who participated in the Plan at any time during the
CV-90 (06/04)                                     2 - GENERAL
                                       CIVIL MINUTES                                  Page 2 of 19
  Case 8:17-cv-02091-JVS-E Document 98 Filed 05/22/19 Page 3 of 19 Page ID #:3000

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.     SACV 17-2091JVS(Ex)                                                Date    May 22, 2019

 Title        Felipe Ybarra, et al. v. Board of Trustees of Supplemental Income Trust
              Fund, et al.

Class Period, and/or, Alternate Payees, in the case of a person subject to a [Qualified
Domestic Relations Order (“QDRO”)] who participated in the Plan at any time. (Id.)
The “Class Period” runs from December 1, 2011, through December 31, 2018.” (Id. ¶
2.15.)

                2.      Settlement Amount & Injunctive Relief

      “The Settlement is an insurance policy limits settlement and includes significant
injunctive relief.1 The Settlement creates a non-reversionary common fund of
approximately $8.75 million, which is the full amount remaining under Defendants’
‘burning limits’ fiduciary liability policy” (the “Gross Settlement Amount”). (Mot., Dkt.
No. 94-1 at 6.)

      The “Net Settlement Amount” is the Gross Settlement Amount minus the Court-
approved Class Representative Case Contribution Award, attorney’s fees and costs, and
Settlement Administration Costs from which individual settlement payments are made to
Class Members. (Settlement Agreement, Dkt. No. 94-1, Ex. A ¶ 2.34.)

       “Plaintiffs estimate that the average payment to each Class member, after
attorney’s fees, costs and Settlement Administration expenses, will be approximately
$140.00.” (Frank Decl., Dkt. No. 94-2 ¶ 14.)

      In addition, within the calendar year 2019 (or additional time as reasonably
necessary), the Plan’s fiduciaries shall engage an experienced independent consultant to
conduct a request for proposals (“RFP”) for a service provider to provide recordkeeping
and administrative services to the Plan. (Settlement Agreement, Dkt. No. 94-1, Ex. A, ¶
10.1.) The Plan’s fiduciaries will select a service provider after reviewing the RFP
responses. (Id.)


         1
           “A ‘policy limits settlement’ is a settlement in which the parties agree that the monetary
amount of the settlement will include the full amount of money remaining within the coverage limits of
the defendant’s insurance policy that applies to the action. When, as here, the insurance policy is also
being used to pay for the defendant’s defense costs, it is described as a ‘burning limits’ policy because
the amount available for settlement is being reduced throughout the litigation.” (Mot., Dkt. No. 94-1 at
6, n.1.) See Settlement Agreement, Dkt. No. 94-1, Ex. A ¶ 2.29.)
CV-90 (06/04)                                           3 - GENERAL
                                             CIVIL MINUTES                                           Page 3 of 19
  Case 8:17-cv-02091-JVS-E Document 98 Filed 05/22/19 Page 4 of 19 Page ID #:3001

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 17-2091JVS(Ex)                                 Date   May 22, 2019

 Title          Felipe Ybarra, et al. v. Board of Trustees of Supplemental Income Trust
                Fund, et al.

                 3.    Case Contribution Award

      Class Counsel intends to seek a Case Contribution Award not to exceed the amount
of $5,000 for each Class Representative, which will be paid from the Gross Settlement
Amount. (Id. ¶ 7.2.)

                 4.    Attorneys’ Fees and Costs

           Class counsel intends to request 30% of the Gross Settlement Amount, which
Plaintiffs represent “will be less than 25% of the total benefits obtained in the Settlement
(i.e., the Gross Settlement amount plus the injunctive relief valued at over $3 million.)”
for attorney’s fees. (Mot., Dkt. No. 94-1 at 13.)

                 5.    Administrative Expenses

      The proposed Settlement Agreement appears to be silent regarding the amount to
be paid to the Settlement Administrator; however, the revised Notices indicate that “[t]he
Settlement Administrator has agreed to cap its costs at $79,041.00 and the Plan’s
recordkeeper has agreed to cap its costs at $25,000.” (Response, Dkt. No. 96, Ex. A at 5.)
The Settlement Agreement provides that “Administrative Expenses” includes all fees,
expenses, and costs associated with providing Settlement Notice to the Class, all related
tax expenses, all expenses and costs associated with the calculations pursuant to the Plan
of Allocation, all fees and expenses of the Settlement Administrator, all fees and
expenses paid to the Plan’s recordkeeper, and all fees and expenses paid to the
Independent Fiduciary. (Settlement Agreement, Dkt. No. 94-1, Ex. A ¶ 2.3.)

                 6.    Calculation of Settlement Payments

       The proposed Settlement Agreement provides that “[t]he proportion of the
settlement allocated to each Class Member shall be calculated, in general, as the sum of
quarter-end account balances of a Class Member during the Class Period [“Total
Balance”] divided by the sum of the quarter-end annual account balances of all Class
Members during the Class Period,” which will indicate the Class Member’s “Entitlement


CV-90 (06/04)                                     4 - GENERAL
                                       CIVIL MINUTES                                  Page 4 of 19
  Case 8:17-cv-02091-JVS-E Document 98 Filed 05/22/19 Page 5 of 19 Page ID #:3002

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.     SACV 17-2091JVS(Ex)                                              Date    May 22, 2019

 Title        Felipe Ybarra, et al. v. Board of Trustees of Supplemental Income Trust
              Fund, et al.

Percentage.”2 (Id. ¶ 6.4.) “The Settlement Administrator shall next multiply each Class
Member’s Entitlement Percentage by the Net Settlement Amount, with the product
representing the Entitlement Amount. (Entitlement Percentage x Net Settlement Amount
= Entitlement Amount).” (Id.) “The Entitlement Amount for each Current Participant as
of the distribution date will be deposited into the Class Member’s Plan account and shall
be treated as additional earnings.” (Id.)

       Current Participants will receive a credit for the settlement amount in their active
account for the Plan. (Id. ¶ 6.5.2.) “Former Participants shall receive their settlement
payments in the form of tax-qualified rollovers to an individual retirement account or
other eligible retirement plan” if they postmark a Former Participant Claim Form at least
45 days prior to the date of the Fairness Hearing. (Id.) If a Former Participant Claim
Form is not submitted by a Former Participant, that individual will receive the settlement
payment directly by check. (Id. ¶ 6.6.) “[I]n the case of ambiguity or uncertainty,” the
check will be sent “to the address of such Former Participant as determined by the
Settlement Administrator using commercially reasonable means.” (Id.)

       Class Members who qualify as “Current Participants,” but who no longer have a
balance of greater than $0 in their account (“Active Account”), will receive settlement
payments in the same manner as Former Participants for purposes of receiving
distributions. (Id. ¶¶ 6.5.1, 6.5.6.)

       Once 28 days has elapsed following the end of the “Settlement Period,” or one year
after the effective date of the Settlement, any Net Settlement Amount remaining in the
Qualified Settlement Fund after distributions, including costs and taxes, shall be paid to
the Plan for the purpose of defraying administrative fees and expenses of the Plan that

         2
           “The reason for linking the Settlement payments to the amount invested by each Class Member
is that revenue sharing resulted in Class Members with larger account balances paying more in
administrative and recordkeeping expenses than Class Members with lower account balances.
Under a revenue sharing arrangement, the plan administrator/ recordkeeper is compensated
indirectly rather than directly. That occurs because the plan’s fiduciaries agree to a percentage of the
management fees paid by each plan participant to the mutual fund manager will be shared
with the plan administrator/recordkeeper. Thus, those with higher account balance pay more
in management fees and more to the plan administrator/recordkeeper.” (Frank Decl., Dkt. No. 94-2 ¶
12.)
CV-90 (06/04)                                          5 - GENERAL
                                            CIVIL MINUTES                                          Page 5 of 19
  Case 8:17-cv-02091-JVS-E Document 98 Filed 05/22/19 Page 6 of 19 Page ID #:3003




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 17-2091JVS(Ex)                                 Date   May 22, 2019

 Title          Felipe Ybarra, et al. v. Board of Trustees of Supplemental Income Trust
                Fund, et al.

would otherwise be charged to the Plan’s participants.” (Id. ¶ 6.11.)

                 7.    Notice

       The Notice Plan requires direct first-class mail notice to Class Members. (Id. ¶
2.48.) The Settlement Administrator will also post a copy of the Settlement Notice on the
Settlement Website created for purposes of this settlement, which it will operate:
www.SIP401ksettlement.com. (Id. ¶ 12.2.) The Settlement Website will include copies
of the FAC, “the Settlement Agreement and its exhibits, the Settlement Notices to the
Current and Former Participants, Plaintiffs’ Motion for Final Approval, the Class
Representative’s Motion for Attorneys’ Fees and Costs, the Former Participant Claim
Form, any Court orders related to the Settlement Agreement, any amendments or
revisions to these documents, and any other documents or information mutually agreed
upon by the Settling Parties.” (Id.) Plan’s Recordkeeper will provide contact
information to the Settlement Administrator. (Id. ¶ 2.47.)

                 8.    No Opt-Out Process

      The Settlement Agreement does not provide a manner for Class Members to opt-
out. (Class Notice, Dkt. No. 94-1, Ex. 2 at 6.)

                                     II. LEGAL STANDARD

       Federal Rule of Civil Procedure Rule 23(e) requires court approval for class-action
settlements. Fed. R. Civ. P. 23(e). When the parties reach a settlement agreement before
class certification, a court uses a two-step process to approve a class-action settlement.
Staton v. Boeing Co., 327 F.3d 938, 952 (9th Cir. 2003). First, the court must certify the
proposed settlement class. Id. Second, the court must determine whether the proposed
settlement is fundamentally fair, adequate, and reasonable. Id.

                                        III. DISCUSSION

A.       Preliminary Certification of the Proposed Settlement Class
CV-90 (06/04)                                     6 - GENERAL
                                       CIVIL MINUTES                                  Page 6 of 19
  Case 8:17-cv-02091-JVS-E Document 98 Filed 05/22/19 Page 7 of 19 Page ID #:3004




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 17-2091JVS(Ex)                                 Date   May 22, 2019

 Title          Felipe Ybarra, et al. v. Board of Trustees of Supplemental Income Trust
                Fund, et al.

         1.      The Proposed Settlement Class Meets the Requirements Under Fed. R.
                 Civ. Pro. 23(a).

       Rule 23(a) imposes four prerequisites for class actions: (1) the class is so numerous
that a joinder of all members is impracticable (numerosity); (2) there are questions of law
or fact common to the class (commonality); (3) the claims or defenses of the
representative parties are typical of the claims or defenses of the class (typicality); and (4)
the representative parties will fairly and adequately protect the interests of the class
(adequacy). Fed. R. Civ. P. 23(a); United Steel, Paper & Forestry, Rubber, Mfg. Energy,
Allied Indus. & Serv. Workers Int’l Union, AFL-CIO v. ConocoPhillips Co., 593 F.3d
802, 806 (9th Cir. 2010).

                       a.     Numerosity


      Under Rule 23(a)(1), a class must be so numerous that joinder of all members is
impracticable. Fed. R. Civ. P. 23(a)(1). Because this requirement is not tied to a fixed
numerical threshold, a court needs to examine the specific facts of each case. Rannis v.
Recchia, 380 Fed. App’x 646, 651 (9th Cir. 2010). Typically, courts have found that the
numerosity requirement is satisfied when the proposed class includes at least forty
members. Id.


      Here, the Plan’s recordkeeper has indicated that this Settlement Class covers
approximately 40,000 persons. (Frank Decl., Dkt. No. 94-2 ¶ 11.) Accordingly, the
Court finds that joinder of so many individual members is impracticable.


                       b.     Commonality


      Rule 23(a)(2) requires that there are common questions of law or fact. Fed. R. Civ.
P. 23(a)(2). However, to satisfy this rule, all questions of fact and law do not need to be
common. Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir. 1998). For instance,

CV-90 (06/04)                                     7 - GENERAL
                                       CIVIL MINUTES                                   Page 7 of 19
  Case 8:17-cv-02091-JVS-E Document 98 Filed 05/22/19 Page 8 of 19 Page ID #:3005




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 17-2091JVS(Ex)                                 Date   May 22, 2019

 Title          Felipe Ybarra, et al. v. Board of Trustees of Supplemental Income Trust
                Fund, et al.

a class meets the commonality requirement if members share the same legal issues but
have different factual foundations. Id. In addition, commonality is satisfied if members
of the class share a common core of facts but have different legal remedies. Id.


       Plaintiffs assert that the class claims are based on the same theory because they
allege that Defendants maintained an inadequate fiduciary process that affected all Class
Members. (Mot., Dkt. No. 94-1 at 16.) Specifically, Plaintiffs indicate that common
questions for resolution include “which Plan fiduciaries are liable for the remedies
provided by 29 U.S.C. § 1109(a); whether the Plan fiduciaries breached their fiduciary
duties to the Plan; what losses the Plan suffered as a result of each breach of fiduciary
duty; and what Plan-wide equitable and other relief the Court should impose in light of
Defendants’ alleged breaches.” (Id. at 16–17.) Since Plaintiffs have demonstrated that
there are common issues with respect to the alleged breach of fiduciary duties, and
Defendants have not opposed commonality for purposes of this Settlement Agreement,
the Court finds that the proposed settlement class meets the commonality requirement.


                       c.     Typicality


        Rule 23(a)(3) requires that the claims or defenses of the representative parties are
typical of the claims or defenses of the class. Fed. R. Civ. P. 23(a)(3). Rule 23(a)(3) has
a permissive standard: the representative claims are typical if they are reasonably
comparable to the claims of the absent class members; substantial identicalness between
the claims is not required. Hanlon, 150 F.3d at 1020. The test for typicality is (1)
whether other members have a similar injury, (2) whether the action is based on conduct
that is not unique to the named plaintiffs, and (3) whether the same course of conduct has
injured other class members. Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir.
1992).


     Here, the claims brought by Plaintiff are typical of the claims of Class Members,
who were also participants in or beneficiaries of the Plan during the Class Period. The

CV-90 (06/04)                                     8 - GENERAL
                                       CIVIL MINUTES                                  Page 8 of 19
  Case 8:17-cv-02091-JVS-E Document 98 Filed 05/22/19 Page 9 of 19 Page ID #:3006




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 17-2091JVS(Ex)                                 Date   May 22, 2019

 Title          Felipe Ybarra, et al. v. Board of Trustees of Supplemental Income Trust
                Fund, et al.

claims made by Plaintiff meet the typicality requirement because Defendants allegedly
“failed to use the Plan’s bargaining power to leverage and obtain lower recordkeeping
and administrative fees or take any or adequate action to monitor, evaluate, or reduce
such fees.” (Mot., Dkt. No. 94-1 at 17.) Thus, all claims are based on the same
underlying legal theory and the same alleged injury to Plaintiffs and other Class
Members.

                       d.     Adequacy

       Rule 23(a)(4) requires that a representative party fairly and adequately protects the
interest of the class. Fed. R. Civ. P. 23(a)(4). Representation is fair and adequate when
(1) the representative plaintiffs and counsel have no conflicts of interest with other class
members and (2) representative plaintiffs and counsel will prosecute the action
vigorously on behalf of the class. Staton, 327 F.3d at 957.

      Plaintiffs represent that there are no conflicts of interest between themselves and
the Class. (Ybarra Decl., Dkt. No. 94-5 ¶ 3; Serrato Decl., Dkt. No. 94-6 ¶ 3.) Class
counsel has provided declarations indicating that they are experienced at litigating class
actions and have vigorously litigated this case, resulting in the proposed Settlement
Agreement. (Frank Decl., Dkt. No. 94-2 ¶¶ 2-8; Wood Decl., Dkt. No. 94-3 ¶¶ 3-7.)
Accordingly, the Court finds that the adequacy requirement has been met.


         2.      The Proposed Settlement Class Also Meets the Requirements Under
                 Federal Rule of Civil Procedure 23(b)(1).

      Because the proposed settlement class satisfied the prerequisites under Rule 23(a),
the Court must now consider whether it also satisfies Rule 23(b)(1), and based on the
following analysis, the Court finds that it does.

       Most ERISA class action cases are certified under Rule 23(b)(1). See, e.g.,
Kanawi, 254 F.R.D. at 111; Simpson, 231 F.R.D. at 396. Rule 23(b)(1) provides
certification where
CV-90 (06/04)                                     9 - GENERAL
                                       CIVIL MINUTES                                  Page 9 of 19
 Case 8:17-cv-02091-JVS-E Document 98 Filed 05/22/19 Page 10 of 19 Page ID #:3007




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.        SACV 17-2091JVS(Ex)                                      Date   May 22, 2019

 Title           Felipe Ybarra, et al. v. Board of Trustees of Supplemental Income Trust
                 Fund, et al.


                prosecuting separate actions by or against individual class members
                would create a risk of: (A) inconsistent or varying adjudications with
                respect to individual class members that would establish incompatible
                standards of conduct for the party opposing the class; or (B)
                adjudications with respect to individual class members that, as a practical
                matter, would be dispositive of the interests of the other members not
                parties to the individual adjudications or would substantially impair or
                impede their ability to protect their interests.

Fed. R. Civ. P. 23(b)(1). “Rule 23(b)(1)(A) considers possible prejudice to a defendant,
while 23(b)(1)(B) looks to prejudice to the putative class members.” Kanawi, 254 F.R.D.
at 111.

       Here, the proposed Settlement Class purports to satisfy Rule 23(b)(1)(A).
 According to the Plan’s recordkeeper, there are approximately 40,000 Class Members,
which amounts to 40,000 potential plaintiffs who could individually file suit for damages
arising from the same conduct, which risks “inconsistent and varying” adjudications
resulting in “incompatible standards of conduct” for Defendants. See Alvidres v.
Countrywide Fin. Corp., No. CV-07-5810, 2008 WL 1766927 (C.D. Cal. 2008). In
addition, Plaintiffs seek Plan-wide injunctive relief and money to be credited toward their
Plan accounts, such that there could be opposing adjudications with respect to the
appropriate manner in which the Plan administration would continue moving forward.
Given this risk, the proposed Settlement Class appears to have satisfied the requirements
of Rule 23(b)(1)(A).

B.       Preliminary Approval of the Proposed Class Settlement

         1.        The Fairness Factors Support Settlement Approval

       Rule 23(e) requires a district court to determine whether a proposed class action
settlement is “fundamentally fair, adequate, and reasonable.” Staton, 327 F.3d at 959.
For this analysis, a court typically considers the following factors: (1) strength of the
CV-90 (06/04)                                        10 - GENERAL
                                           CIVIL MINUTES                                      Page 10 of 19
 Case 8:17-cv-02091-JVS-E Document 98 Filed 05/22/19 Page 11 of 19 Page ID #:3008




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 17-2091JVS(Ex)                                 Date   May 22, 2019

 Title          Felipe Ybarra, et al. v. Board of Trustees of Supplemental Income Trust
                Fund, et al.

plaintiff’s case; (2) risk, expense, complexity, and likely duration of further litigation; (3)
risk of maintaining class action status throughout the trial; (4) amount offered in
settlement; (5) extent of discovery completed and the stage of the proceedings; (6)
experience and views of counsel; (7) presence of a governmental participant; and (8)
reaction of the class members to the proposed settlement. In re Bluetooth Headset Prods.
Liab. Litig., 654 F.3d 935, 946 (9th Cir. 2011).

                 a.    Strength of the Plaintiff’s Case and the Risk, Expense,
                       Complexity, and Likely Duration of Further Litigation

       Class Counsel indicate their belief that the terms of the Settlement Agreement are
fair and in the best interest of the Class in light of the facts and circumstances of the case,
as well as the risk of delay and uncertainty associated with litigation, the vigorous
defenses asserted by Defendants, and the nature of the “burning limits,” policy, which
could lead to any settlement recovery to dwindle as Defendants’ litigation costs increase.
(Mot., Docket No. 94-1 at 22–23.) In addition, while Plaintiffs believe that they were
charged excessive fees for the Plan participation, Defendants dispute that they breached
fiduciary duties because a multi-employer 401(k) plan “differs in terms of administration
from a single-employer plan.” (Frank Decl., Dkt. No. 94-2, Ex. 2 at 6:12-8:12.) Thus,
given potential differences between multi-employer and single-employer plans, and the
potential for class decertification along the way, Plaintiffs’ success is uncertain such that
Plaintiffs would face risk in continuing to litigate.

                 b.    Amount Offered in the Proposed Settlement

       “It is well-settled law that a cash settlement amounting to only a fraction of the
potential recovery does not per se render the settlement inadequate or unfair.” In re
Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 459 (9th Cir. 2000) (quoting Officers for
Justice v. Civil Serv. Comm’n of City & Cty. of San Francisco, 688 F.2d 615, 628 (9th
Cir. 1982)). As a result, district courts should not judge the proposed settlement “against
a hypothetical or speculative measure of what might have been achieved by the
negotiators.” In re Toys R Us-Delaware, Inc.--Fair & Accurate Credit Transactions Act
(FACTA) Litig., 295 F.R.D. 438, 453 (C.D. Cal. 2014) (quoting Officers for Justice, 688
CV-90 (06/04)                                    11 - GENERAL
                                       CIVIL MINUTES                                   Page 11 of 19
 Case 8:17-cv-02091-JVS-E Document 98 Filed 05/22/19 Page 12 of 19 Page ID #:3009




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 17-2091JVS(Ex)                                 Date   May 22, 2019

 Title          Felipe Ybarra, et al. v. Board of Trustees of Supplemental Income Trust
                Fund, et al.

F.2d at 625). Instead, courts should consider the settlement in conjunction with “factors
such as the risk of losing at trial, the expense of litigating the case, and the expected delay
in recovery (often measured in years).” Id.

        Plaintiff asserts that the value of recovery for Plaintiffs in the Settlement
Agreement weighs in favor of preliminary approval because “Plaintiffs obtained the full
approximately $8.75 million remaining on Defendants’ insurance policy and injunctive
relief requiring an independent third-party to conduct the first request for proposal for
recordkeeping and administrative services for the Plan in over 15 years.” (Mot., Dkt. No.
94-1 at 24.) Since Plaintiffs could risk losing on the merits and recovering less than this
amount should litigation continue, the Court finds that this factor weighs in favor of
approval.

                 c.    Extent of Discovery Completed and the Stage of the Proceedings

      “A court is more likely to approve a settlement if most of the discovery is
completed because it suggests that the parties arrived at a compromise based on a full
understanding of the legal and factual issues surrounding the case. The more the
discovery [is] completed, the more likely it is that the parties have ‘a clear view of the
strengths and weaknesses of their cases.’” In re Toys R Us, 295 F.R.D. at 454 (C.D. Cal.
2014) (internal quotations omitted) (quoting Young v. Polo Retail, LLC, 2007 WL
951821, No. C-o2-4546 VRW, at *4 (N.D. Cal. Mar. 28, 2007)). Likewise, mediation
suggests that the parties know their relative strengths and weaknesses. See id. at 455.


       Plaintiffs assert that this factor weighs in favor of preliminary approval because
Defendants produced over 20,000 documents for Plaintiffs’ review, and Class Counsel
took a deposition. Moreover, Plaintiffs point out that this amount of discovery is
significant, particularly in light of the nature of the proposed settlement, in which
“[e]very additional hour spent litigating the case erodes the ability of the Class to recover
if successful on the merits.” (Mot., Dkt. No. 94-1 at 24.)

         The Court agrees. Although some discovery remains, the parties have engaged in
CV-90 (06/04)                                    12 - GENERAL
                                       CIVIL MINUTES                                  Page 12 of 19
 Case 8:17-cv-02091-JVS-E Document 98 Filed 05/22/19 Page 13 of 19 Page ID #:3010




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 17-2091JVS(Ex)                                 Date   May 22, 2019

 Title          Felipe Ybarra, et al. v. Board of Trustees of Supplemental Income Trust
                Fund, et al.

an appropriate amount of discovery at this stage of the proceedings and mediation,
suggesting that the settlement is fair, reasonable, and adequate.

                 d.    Experience and Views of Counsel

       Both parties in this action were represented by competent counsel. Defendants
retained Morgan Lewis and Brockius LLP, while Plaintiff was represented by attorneys
experienced in ERISA class actions. (Frank Decl., Dkt. No. 94-2 ¶¶ 2-8.) Therefore, this
factor also supports preliminary approval.

         In sum, the fairness factors weigh in favor of approval.

         2.      No Evidence of Collusion Exists.

       When a settlement agreement is formed before formal class certification, simply
considering the fairness factors alone is insufficient. Bluetooth, 654 F.3d at 946. Courts
also need to examine whether the settlement is a result of collusion among the parties. Id.
at 947. When examining whether collusion has occurred, a court needs to look for subtle
signs of self-interest. Id. In Bluetooth, the Ninth Circuit identified three signs: (1) class
counsel receives a disproportionate distribution of the settlement; (2) the parties negotiate
a “clear sailing” arrangement providing for the payment of attorneys’ fees separate from
class funds without objection by the defendant; and (3) the parties arrange for unearned
attorneys’ fees to revert to defendants rather than to the class fund. Id.

       There are potential warning signs here. First, the Proposed Settlement may provide
disproportionate distribution to Class Counsel. The Ninth Circuit “has established 25%
of the common fund as a benchmark award for attorney fees.” Hanlon, 150 F.3d at 1029;
see also Bluetooth, 654 F.3d at 942 (“Where a settlement produces a common fund for
the benefit of the entire class, . . . courts typically calculate 25% of the fund as the
‘benchmark’ for a reasonable fee award, providing adequate explanation in the record for
any ‘special circumstances’ justifying a departure.”).

         Here, the Proposed Settlement Agreement provides that Class Counsel will apply
CV-90 (06/04)                                    13 - GENERAL
                                       CIVIL MINUTES                                  Page 13 of 19
 Case 8:17-cv-02091-JVS-E Document 98 Filed 05/22/19 Page 14 of 19 Page ID #:3011




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 17-2091JVS(Ex)                                 Date   May 22, 2019

 Title          Felipe Ybarra, et al. v. Board of Trustees of Supplemental Income Trust
                Fund, et al.

to the Court for attorneys’ fees of 30% of the Gross Settlement Amount. (Mot., Dkt. No.
94-1 at 13.) Therefore, the attorneys’ fees exceed the Ninth Circuit’s benchmark. But
“[t]he benchmark percentage should be adjusted, or replaced with a lodestar calculation,
when special circumstances indicate that the percentage recovery would be either too
small or too large in light of the hours devoted to the case or other relevant factors.” Six
(6) Mexican Workers v. Ariz. Citrus Growers, 904 F.2d 1301, 1311 (9th Cir. 1990). The
Court requires that Class Counsel’s fee motion include a lodestar showing to assess the
reasonableness of the fees requested. The Court expects that when counsel makes their
separate fee motion, they will adequately support their request for fees and litigation
expenses with detailed evidence. The Court notes that the request is only approximately
25% of the settlement value when one factors in the equitable relief.

       A “clear sailing” provision is also present. The proposed Settlement Agreement
provides that Defendants agree not to oppose the requested attorneys’ fees. (Settlement
Agreement, Dkt. No. 94-1, Ex. A ¶ 7.1.) This kind of “clear sailing” agreement requires
the Court to exercise a “heightened duty to peer into the provision and scrutinize closely
the relationship between attorneys’ fees and benefit to the class.” Bluetooth, 654 F.3d at
947. However, the Ninth Circuit has noted that “the inference of collusion drawn from a
clear sailing provision is reduced when the agreement lacks a reversionary or ‘kicker
provision.’” Asghari v. Volkswagen Grp. of Am., Inc., No. CV 13-02529 MM (VBKx),
2015 WL 12732462, at *32 (C.D. Cal. May 29, 2015) (citing Bluetooth, 654 F.3d at 949).
Here, there is no “kicker provision,” as the attorneys’ fees are awarded from the Gross
Fund Value with no provision that any fees not awarded will revert back to Defendants.
Therefore, despite the clear sailing provision, the absence of a “kicker provision” in the
Proposed Settlement reduces the likelihood that Class Counsel and Defendants colluded
to confer benefits on each other at the expense of Class Members. Accordingly, this
provision does not give the Court cause for concern.

      Additionally, the fact that negotiations were serious in nature and the parties
appeared to be well-informed further points to an absence of collusion. The parties
reached the Proposed Settlement Agreement after a mediation and motion practice
including Defendants’ continued efforts to dismiss the case. Moreover, the role of the
mediator is a significant factor in concluding that there was no collusion, particularly
CV-90 (06/04)                                    14 - GENERAL
                                       CIVIL MINUTES                                  Page 14 of 19
 Case 8:17-cv-02091-JVS-E Document 98 Filed 05/22/19 Page 15 of 19 Page ID #:3012




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.     SACV 17-2091JVS(Ex)                                                 Date    May 22, 2019

 Title        Felipe Ybarra, et al. v. Board of Trustees of Supplemental Income Trust
              Fund, et al.

since the Settlement Agreement is also subject to the approval of Newport Trust
Company, an Independent Fiduciary.1

      In sum, the Court is convinced that the Proposed Settlement Agreement is the
product of serious, informed, non-collusive negotiations.

                3.      Class Representative Contribution Award

       Courts have discretion to issue incentive awards to class representatives.
Rodriguez v. West Publ’g Corp., 563 F.3d 948, 958–59 (9th Cir. 2009). The awards are
“intended to compensate class representatives for work done on behalf of the class, to
make up for financial or reputational risk undertaken in bringing the action, and,
sometimes, to recognize their willingness to act as a private attorney general.” Id. An
unreasonable incentive award may indicate that a settlement was reached through fraud
of collusion. Staton, 327 F.3d at 975.

        Courts evaluate incentive awards relative to named plaintiff’s efforts, considering
“the actions the plaintiff has taken to protect the interests of the class, the degree to which
the class has benefitted from those actions, . . . the amount of time and effort the plaintiff
expended in pursuing the litigation . . . and reasonabl[e] fear[s of] workplace retaliation.”
Id. at 977 (alterations in original) (quoting Cook v. Niedert, 142 F.3d 1004, 1016 (7th
Cir. 1998)). Courts also compare the incentive awards to the total settlement by looking
at “the number of named plaintiffs receiving incentive payments, the proportion of the
payments relative to the settlement amount, and the size of each payment.” In re Online
DVD-Rental Antitrust Litig., 779 F.3d 934, 947 (9th Cir. 2015) (quoting Staton, 327 F.3d
at 977).

         Here, the Proposed Settlement provides Plaintiffs with an incentive award of

         1
           The Court recognizes that the applicable regulations require an independent fiduciary to review
the settlement agreement. See 68 Fed. Red. 75,632, as amended. Plaintiffs’ counsel represents that
“[g]iven that this is a policy-limit settlement the [p]arties believe there is a very low risk of independent
fiduciary rejection.” (Response, Dkt. No. 96 at 2.)
CV-90 (06/04)                                          15 - GENERAL
                                            CIVIL MINUTES                                             Page 15 of 19
 Case 8:17-cv-02091-JVS-E Document 98 Filed 05/22/19 Page 16 of 19 Page ID #:3013




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 17-2091JVS(Ex)                                 Date   May 22, 2019

 Title          Felipe Ybarra, et al. v. Board of Trustees of Supplemental Income Trust
                Fund, et al.

$5,000. (Settlement Agreement, Dkt. No. 94-1, Ex. A ¶ 7.2.) The $5,000 comprises a
relatively insignificant amount of the approximately $8.75 million Gross Fund Value,
which is much lower than what some courts have found excessive. See, e.g., Sandoval v.
Tharaldson Emp. Mgmt., Inc., No. EDCV 08-482-VAP(OP), 2010 WL 2486346, at *10
(C.D. Cal. June 15, 2010) (collecting cases and concluding that plaintiff’s request for an
award constituting one percent of the settlement fund was excessive). Class counsel has
also indicated that there are approximately 40,000 Class Members and an average
recovery of $140.00.

       Consequently, this term of the Proposed Settlement appears reasonable provided
that before final approval of the incentive award, Plaintiffs submit evidence that they
spent time or effort assisting in the prosecution of the action. See Vandervort v. Balboa
Capital Corp., 8 F. Supp. 3d 1200, 1208 (C.D. Cal. 2014).

                 4.    The Proposed Settlement Falls Within the Range of Possible
                       Approval.

      Finally, “[p]reliminary approval of a settlement and notice to the class is
appropriate if ‘the proposed settlement . . . . falls within the range of possible approval.’”
Cruz v. Sky Chefs, Inc., 2014 WL 2089938, at *7 (N.D. Cal. May 19, 2014) (quoting In
re Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1079 (N.D. Cal. 2007)). To
determine whether a settlement falls within the range of possible approval, courts
consider (1) substantive fairness and adequacy and (2) plaintiffs’ expected recovery
balanced against the value of the settlement offer. Tableware, 484 F. Supp. 2d at 1080.

       Here, the Proposed Settlement amount appears to fall within the range of possible
approval, especially because it offers the maximum potential recovery of the insurance
limits. Any further litigation will only result in a dwindling recovery, even if the
Plaintiffs are successful; thus, the expected recovery may ultimately be less than the
value of the settlement offer.

                 5.    Undistributed Net Settlement Funds

CV-90 (06/04)                                    16 - GENERAL
                                       CIVIL MINUTES                                  Page 16 of 19
 Case 8:17-cv-02091-JVS-E Document 98 Filed 05/22/19 Page 17 of 19 Page ID #:3014




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 17-2091JVS(Ex)                                      Date   May 22, 2019

 Title          Felipe Ybarra, et al. v. Board of Trustees of Supplemental Income Trust
                Fund, et al.

       The Settlement Agreement provides that any Net Settlement Amount remaining
one year after final settlement approval “shall be paid to the Plan for the purpose of
defraying administrative fees and expenses of the Plan that would otherwise be charged
to the Plan’s participants.” (Settlement Agreement, Dkt. No. 94-1, Ex. A ¶ 6.11.) Prior
to granting final approval, the Court would seek greater clarification on how the
deductions for the payments from any Net Settlement Amount would be reflected as
credits toward Plan participants’ payments of administrative fees and expenses of the
Plan.

C.       Notice Plan

      Class notices for 23(b)(1) classes are governed by Rule 23(c)(2)(A), which
provides that “the court may direct appropriate notice to the class.” The Advisory
Committee Notes specify the following:

                 The present rule expressly requires notice only in actions certified
                 under Rule 23(b)(3). Members of classes certified under Rules
                 23(b)(1) or (b)(2) have interests that may deserve protection by
                 notice.

                 The authority to direct notice to class members in a (b)(1) or
                 (b)(2) class action should be exercised with care. For several
                 reasons, there may be less need for notice than in a (b)(3) class
                 action. There is no right to request exclusion from a (b)(1) or
                 (b)(2) class. The characteristics of the class may reduce the need
                 for formal notice. The cost of providing notice, moreover, could
                 easily cripple actions that do not seek damages. The court may
                 decide not to direct notice after balancing the risk that notice costs
                 may deter the pursuit of class relief against the benefits of notice.

                 When the court does direct certification notice in a (b)(1) or (b)(2)
                 class action, the discretion and flexibility established by
                 subdivision (c)(2)(A) extend to the method of giving notice.
CV-90 (06/04)                                      17 - GENERAL
                                         CIVIL MINUTES                                     Page 17 of 19
 Case 8:17-cv-02091-JVS-E Document 98 Filed 05/22/19 Page 18 of 19 Page ID #:3015




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 17-2091JVS(Ex)                                    Date   May 22, 2019

 Title          Felipe Ybarra, et al. v. Board of Trustees of Supplemental Income Trust
                Fund, et al.

                 Notice facilitates the opportunity to participate. Notice calculated
                 to reach a significant number of class members often will protect
                 the interests of all. Informal methods may prove effective. A
                 simple posting in a place visited by many class members, directing
                 attention to a source of more detailed information, may suffice.
                 The court should consider the costs of notice in relation to the
                 probable reach of inexpensive methods.

Fed. R. Civ. P. 23 Advisory Committee Notes–2003 Amendment.

       The notice is being directly mailed via first class mail to all Class Members.
(Settlement Agreement, Docket No. 94-1, Ex. A ¶.) The Court finds that the notice is
generally clear and adequately conveys relevant information regarding the Proposed
Settlement and provides clear instructions regarding the objection procedures with
several minor exceptions.

        First, the proposed Class Notice explains Plaintiff’s theory of the case related to the
breach of fiduciary duties. (Class Notices, Dkt. Nos. 94-1, Ex. 2 at 2, 94-1, Ex. 3 at 2.)
The section likewise explains that Defendants deny liability. (Id.) Second, the Notices
plainly state who is a member of the certified class at the top of the first page on each.
(Id. at 1.) Third, the Notices explain what it means to object to the settlement. (Notices,
Ex. 2 at 5–6; Ex. 3 at 6–7.) In addition, the Notices indicate that the Settlement requires a
release of all claims related to the FAC. (Id., Ex. 2 at 4; Ex. 3 at 5.) The Notice also
indicates that Class Counsel are the attorneys for the Class Members, but that they still
may enter an appearance through an attorney. (Ex. 2 at 5, Ex. 3 at 6.)

       Prior to the hearing, the Court requested clarification with regard to the
requirement to include the Former Participant Claim Form in order to object. In addition,
the Court invited the parties to address notice with respect to the Current Participants who
no longer have active accounts and thus are to be treated as Former Participants for
purposes of distribution of the proceeds. Class Counsel submitted a revised copy of the
Notice removing the requirement to submit the Former Participant Claim Form in order
to object. (Response, Dkt. No. 96 at 2, Ex. A at 6.) In addition, Class Counsel indicated
CV-90 (06/04)                                     18 - GENERAL
                                        CIVIL MINUTES                                    Page 18 of 19
 Case 8:17-cv-02091-JVS-E Document 98 Filed 05/22/19 Page 19 of 19 Page ID #:3016




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 17-2091JVS(Ex)                                     Date   May 22, 2019

 Title          Felipe Ybarra, et al. v. Board of Trustees of Supplemental Income Trust
                Fund, et al.

that individuals who qualify as Current Participants but no longer have active accounts
“will be sent the notice designed for Former Participants so they can elect how they
would like their settlement payment distributed.” (Id. at 3.)

        The Court agrees generally with the proposed schedule for notice with the
exception of the period to object. Class Members should have 60 days rather than 45
days from the mailing of the notice to do so, and the proposed scheduling dates should be
modified to reflect this. Class Counsel has modified the Notices to reflect this change.
(Id. at 4.)

                                         IV. CONCLUSION

       For the foregoing reasons, the motion for preliminary approval of class action
settlement is granted.


                 IT IS SO ORDERED.




                                                                                      :          0

                                                          Initials of          lmb
                                                      Preparer




CV-90 (06/04)                                    19 - GENERAL
                                       CIVIL MINUTES                                      Page 19 of 19
